PER CURIAM.
This is an application for a writ of habeas corpus. At the hearing, it was shown that the petitioner was not in fact suffering imprisonment, and that the case was in its nature a moot case, by which a speedy decision was sought to be obtained upon the question of the validity of an ordinance of Solano county. Moreover, it was shown that the alleged imprisonment of petitioner would this day come to an .end, and the judgment be fully executed by lapse of time. The business of this court between bona fide litigants is of altogether too great a magnitude to warrant or even to excuse us in pretending moot cases. The writ is discharged.